--------------------------------------------------------------------------------

Exhibit 10.58
AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT
This AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT (this “Agreement”),
dated as of December 21, 2006, is entered into between Applied Digital
Solutions, Inc., a Missouri corporation (“ADSX”), and VeriChip Corporation, a
Delaware corporation (“VeriChip”; references to VeriChip in this Agreement shall
include VeriChip’s direct and indirect subsidiary companies).
Preliminary Statements
A. ADSX and VeriChip are parties to a Transition Services Agreement, dated
December 27, 2005 (the “Original Agreement”) providing for ADSX’s provision to
VeriChip of transition services.
B. ADSX and VeriChip desire to amend and restate the Original Agreement to
reflect the terms and conditions set forth herein, with the terms hereof
superseding the terms of the Original Agreement.
C. ADSX and VeriChip desire that this Amended and Restated Transition Services
Agreement become effective as of the date of completion of VeriChip’s initial
public offering (the “Offering”) of securities (the “Effective Date”), at which
time VeriChip will pay to ADSX, out of the net proceeds of the Offering, the
amounts due and payable under the terms of the Original Agreement, which
VeriChip acknowledges have been added to VeriChip’s indebtedness under the terms
of the separate loan agreement between the parties.
Agreement
In consideration of the mutual covenants contained herein, together with other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Services and Compensation.
1.1 Transition Services. During the Term (as defined below), ADSX shall provide
or cause to be provided to VeriChip certain administrative services that ADSX
has provided to VeriChip prior to December 27, 2005 (i.e., the effective date of
the Original Agreement) and ADSX shall pay certain expenses, in each case as
requested from time to time by VeriChip. These services and payment of expenses
include those transition services set forth on Schedule 1-A and those transition
expenses set forth on Schedule 1-B. Such “transition services” and the
“transition expenses” are referred to collectively in this Agreement as the
“Transition Services”). ADSX shall not be obligated to expand the scope of the
Transition Services significantly beyond the scope of those services and
expenses being provided to VeriChip prior to the Offering (as defined below).
 
 

--------------------------------------------------------------------------------


 

1.2 Additional Services. The parties agree to use commercially reasonable
efforts to reach agreement regarding the provision of additional services which
VeriChip may request of ADSX beyond those included in the Transition Services
set forth on Schedule 1-A or 1-B (the “Additional Services”), and the applicable
service fees, payment procedures and other rights and obligations with respect
thereto. In the event the parties reach agreement as to the provision of
Additional Services, Schedules 1-A and 1-B shall be amended to reflect such
Additional Services and the applicable fees relating thereto.
 
 1.3 Compensation for Transition Services and Additional Services.
(a) As compensation for the Transition Services and Additional Services to be
provided by ADSX to VeriChip hereunder, the following shall be payable by
VeriChip Corporation on a monthly basis:
(i) the amounts specified as “Costs Allocated to VeriChip” on Schedule 1-C, as
such schedule may be amended from time to time upon the mutual agreement of the
parties,
(ii) the reasonable out-of-pocket direct expenses incurred by ADSX in connection
with providing Transition Services and/or Additional Services,
(iii) the costs of the services and expenses incurred by ADSX on behalf of
VeriChip in connection with the Offering, and
(iv) charges by third party service providers incurred in connection with the
Offering that are attributable to Transition Services provided to or for
VeriChip and are not included in (i) or (ii) above.
(b) Charges for the Transition Services and Additional Services shall be
invoiced by ADSX, on or about the tenth day of the calendar month next following
the calendar month in which the Transition Services or Additional Services have
been performed, and such invoice shall be accompanied with reasonable
documentation supporting each of the invoiced amounts. Unless VeriChip disagrees
as to the amounts (or any amount) invoiced, including, without limitation,
whether the Transition Services and/or Additional Services or costs thereof
covered by the invoice are properly allocable to VeriChip, such invoice shall be
payable by VeriChip within 30 days following receipt thereof. In the event of
any such disagreement between ADSX and VeriChip, VeriChip shall pay the amount
of the invoice not in dispute and the parties hereto agree to negotiate in good
faith to resolve such dispute. ADSX shall maintain accurate and complete books
of account in accordance with generally accepted accounting principles and
practices necessary to support the amounts set forth on all invoices.
(c) ADSX shall use commercially reasonable efforts to (i) utilize resources and
otherwise provide the Transition Services and Additional Services in a
cost-effective manner and to otherwise minimize expenses, and (ii) minimize any
costs allocated to VeriChip. Without limiting the foregoing, if, upon the
request of VeriChip or for any other reason, the volume of any Transition
Services or Additional Services is reduced or terminated, ADSX shall use
commercially reasonable efforts to reduce the costs associated with providing
the remaining Transition Services or Additional Services, to the extent and as
soon as reasonably practicable.
 
 
 
2

--------------------------------------------------------------------------------


 

(d) VeriChip, its agents and accountants will have the right during normal
business hours to inspect ADSX’s books and records pertaining to ADSX’s costs
and expenses, and the determinations and allocations relating thereto, with
respect to the Transition Services and Additional Services. In connection with
the audit of the annual financial statements of VeriChip, ADSX shall permit the
accountants retained by VeriChip to audit and verify the amounts paid or payable
by VeriChip in respect of the immediately preceding fiscal year as said
accountants may deem appropriate. VeriChip shall provide ADSX with reasonable
advance notice of such inspection, audit or verification. In the event of any
disagreement between VeriChip and ADSX as to the amounts paid or payable in
respect of the Transition Services and/or Additional Services following such
inspection, audit or verification, the parties hereto agree to negotiate in good
faith to resolve such dispute. VeriChip shall bear all out-of-pocket costs and
expenses associated with such inspection, audit or verification. This
Section 1.3(d) shall survive the termination or expiration of this Agreement.
1.4 Cooperation. VeriChip and ADSX agree to use commercially reasonable efforts
to cooperate with and provide the other with any information necessary to
facilitate ADSX’s ability to provide the Transition Services and the Additional
Services and to obtain any consents or approvals from third parties necessary to
facilitate the ability of ADSX to provide the Transaction Services and the
Additional Services.
2. Term and Termination.
2.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect with respect to any Transition
Service or Additional Service until such time as VeriChip shall request ADSX to
cease performing such services; provided that ADSX shall not be obligated,
except as provided in Section 2.2, to continue to provide the Transition
Services or any Additional Services after the second anniversary of the
Effective Date unless the parties otherwise agree to do so. Notwithstanding the
provisions of this Section 2.1 or Section 1.3(c), in no event may VeriChip
request that ADSX reduce or terminate, as applicable (i) insurance oversight
services or any insurance coverage with respect to VeriChip other than during
the 60-day period prior to the expiration of the applicable insurance policy, or
(ii) the amount of office space leased by VeriChip from ADSX, except upon 120
days prior written notice.
2.2 Termination. Except as provided in Section 2.1, this Agreement may not be
terminated by either party for any reason other than upon thirty days’ prior
written notice to the other party of a material default in the delivery of
Transition Services or Additional Services by ADSX or in payment therefor by
VeriChip. Unless otherwise extended by agreement of the parties in writing, this
Agreement shall terminate on the second anniversary of the Effective Date,
except for any Transition Services or Additional Services not then completed, as
to which this Agreement shall expire upon completion of those Transition
Services or Additional Services, but in no event more than thirty days after the
second anniversary of the Effective Date.
 
 
3

--------------------------------------------------------------------------------


 

2.3 Transition. Upon the expiration or termination of this Agreement or upon
VeriChip’s request, ADSX shall provide all other services necessary for an
orderly transition of the Transition Services and Additional Services, in whole
or in part, to another provider and/or to VeriChip itself, including, without
limitation, the transfer of all employee records, financial or tax records and
other data in the possession, custody or control of ADSX; provided, however,
that VeriChip agrees that ADSX shall retain copies of all records and other data
transferred to VeriChip under this provision, including, without limitation,
workpapers and other documents that form the basis of the ADSX audit or review
of its financial statements, and memoranda, correspondence, communications,
other documents, and records (including electronic records), which are created,
sent or received in connection with the audit or review, or as otherwise
required by federal securities statutes and regulations, ADSX corporate document
retention policies and other applicable law. The provisions of this Section 2.3
shall survive the expiration or termination of this Agreement.
3. Cooperation of the Parties.
3.1 Access to Personnel and Records. ADSX and VeriChip shall cooperate with each
other in providing reasonable access to personnel and records needed to perform
or document the Transition Services and the Additional Services and their cost.
3.2 Further Assurances. ADSX and VeriChip shall take all other actions
reasonably necessary for the Transition Services and Additional Services to be
performed on a timely basis and in a manner consistent with past standards and
practice unless otherwise specifically agreed in writing.
3.3 Information Technology Security and other IT Related Matters.
(a) Neither ADSX nor VeriChip shall, nor shall ADSX nor VeriChip permit its
affiliates or its and their applicable vendors to, access or use the information
systems of any other party made available under in connection with this
Agreement, except as expressly permitted and required for receipt or provision
of the Transition Services or Additional Services, as applicable, and as
contemplated to otherwise perform its obligations or exercise its rights under
this Agreement.
(b) No one shall tamper with, compromise or attempt to circumvent, any physical
or electronic security or audit measures employed by any other party (or its
affiliates and their respective third party vendors). ADSX and VeriChip shall
not, without the express written consent of the other party or as otherwise
provided in this Agreement, and without complying with such party’s security
policies and procedures, access any computer system of such other party or
remove from such party’s premises any of such party’s confidential information
or any other property of party, its affiliates, employees, franchisees, members,
or customers.
(c) ADSX and VeriChip shall comply with (i) any and all applicable privacy and
information security laws, regulations, statutes, and guidelines, and (ii) the
policies, standards, and guidelines for privacy, information protection, and
information and system security in effect as of the Effective Date, as such may
be modified by mutual agreement to address security exposures and risks that may
be discovered, such agreement not to be unreasonably withheld or
 
 
4

--------------------------------------------------------------------------------



delayed. Each party shall maintain security controls over resources it provides
hereunder or personnel who may access the other party’s (or such other party’s
affiliates’) electronic mail, Web site, systems, or confidential information,
which controls shall protect the confidentiality, privacy, integrity and
availability of information.
(d) Neither ADSX nor VeriChip shall knowingly or willfully introduce into any
computer systems, databases, or software of the other party or its affiliates,
or of any third party to which access is provided, any viruses or any other
contaminants (including, but not limited to, codes, commands, instructions,
devices, techniques, bugs, web bugs, or design flaws) that may be used to
access, alter, delete, threaten, infect, assault, vandalize, defraud, disrupt,
damage, disable, inhibit, or shut down the other party’s or its affiliates’ or
applicable third parties’ computer systems, databases, software, or other
information or property. To the extent that ADSX will (i) perform services or
tasks via any electronic means (including, but not limited to, electronic mail,
Web site, and/or the Internet), and/or (ii) provide or cause to be provided to
another party or its affiliates access to its electronic mail systems, Web
sites, computer systems, and/or other Internet systems, ADSX shall implement or
cause to be implemented industry-standard security to protect the VeriChip’s and
any applicable third parties’ computer systems, network devices and/or the data
processed thereon against the risk of penetration by, or exposure to, a third
party. Unless otherwise agreed to, any hardware or software accessed by any
party or provided to a party in connection with the Transition Services or
Additional Services shall remain the original party’s property (as the case may
be) and must be surrendered upon the original party’s request and/or when this
Agreement terminates.
4. Standard of Care; Taxes, Limitations on Liability; Intellectual Property
4.1 Standard of Care. In the performance of the Transition Services and
Additional Services, ADSX shall provide the Transition Services and Additional
Services promptly and in a professional manner, and shall exercise the degree of
care normally exercised by it in connection with its own affairs, but in no
event less than the standard of care exercised by it in delivering services to
VeriChip prior to the Effective Date. Except in cases of gross negligence or
willful misconduct, ADSX shall have no liability to VeriChip with regard to the
breach of any duty or obligation to VeriChip herein set forth.
4.2 Taxes. VeriChip shall pay or cause to be paid all sales, service, valued
added, use, excise, occupation, and other similar taxes and duties (together in
each case with all interest, penalties, fines and additions thereto) that are
assessed against it in connection the provision of the Transition Services and
Additional Services pursuant to Agreement.
4.3 Limitation on Damages. In no event shall ADSX be liable to VeriChip for any
special, indirect, incidental, consequential, punitive or similar damages,
including but not limited to lost profits, loss of data or business interruption
losses. This limitation shall apply even if ADSX has been notified of the
possibility or likelihood of such damages occurring and regardless of the form
of action, whether in contract, negligence, strict liability, tort, products
liability or otherwise.
 
 
5

--------------------------------------------------------------------------------



4.4 Intellectual Property and Data.
(a) Unless otherwise expressly agreed to by the parties, any and all
intellectual property and data that are created, generated or collected by ADSX
specifically for VeriChip in the course of rendering the Transition Services or
Additional Services, but excluding any of the foregoing either created by ADSX
in the ordinary course of maintaining its information technology infrastructure
to provide services to VeriChip or generated in providing the Transition
Services or Additional Services that relate to the operation of ADSX’s
information technology infrastructure (collectively, “Work Product”), shall be
owned exclusively by VeriChip, and ADSX expressly disclaims any and all right,
title, or interest in and to such Work Product. In addition, in the event and to
the extent that any Work Product contains any pre-existing ADSX technology or
other non-Work Product intellectual property and data, then ADSX (or its
licensors or subcontractors, if applicable) shall be deemed to have granted to
VeriChip a nonexclusive, perpetual and royalty-free license to use such
pre-existing ADSX technology or other non-Work Product intellectual property and
data (subject to any restrictions set forth elsewhere in this Agreement) only in
connection with VeriChip’s use of such Work Product.
(b) Subject to the terms and conditions of this Agreement and any applicable
third party agreements under which VeriChip obtains rights to intellectual
property and data, VeriChip grants ADSX, a limited, non-exclusive, royalty-free
license to copy, display, perform, transmit, create derivative works from and
otherwise modify, make, use and otherwise exploit, during the Term, such
intellectual property and data that is provided or otherwise made available by
VeriChip to ADSX for performance of ADSX’s obligations under this Agreement. The
foregoing license grant is limited to use or other exploitation solely as
reasonably necessary in connection with the performance of Transition Services
and Additional Services.
(c) Subject to the terms and conditions of this Agreement and any applicable
third party agreements pursuant to which ADSX obtains rights to intellectual
property and data, ADSX grants to VeriChip a limited, non-exclusive,
royalty-free license to copy, display, perform, transmit, create derivative
works from and otherwise modify, make, use and otherwise exploit, during the
Term, such intellectual property and data that is provided or otherwise made
available by ADSX to VeriChip for receipt and use of the Transition Services or
Additional Services or for performance by VeriChip under this Agreement. The
foregoing license grant is limited to use or other exploitation solely as
reasonably necessary in connection with the receipt and use of the Transition
Services and Additional Services.
(d) Except for the ownership of Work Product and the licenses granted herein,
each party will retain all right, title and interest in and to its technology,
other intellectual property and data used in connection with the Transition
Services and Additional Services, including ownership of any technology, other
intellectual property and data created by such party or its affiliates in
providing or using, as applicable, the Transition Services or Additional
Services. Each party and its affiliates may independently create or acquire any
technology, other intellectual property or data that is deemed by this Agreement
to be owned by the other party and its affiliates hereunder; provided, that such
independent creation or acquisition does not include or use the technology,
other intellectual property or data of the other party and its affiliates, and
such independent creation or acquisition does not breach any other obligations
under this Agreement, including, without limitation, the obligations of
confidentiality.
 
 
6

--------------------------------------------------------------------------------



(e) To the extent that any right, title or interest in or to any intellectual
property or data vests in a party or an affiliate thereof, by operation of law
or otherwise, in a manner contrary to the agreed upon ownership as set forth in
this Agreement, such party shall or cause its affiliates to, and hereby does,
perpetually and irrevocably assign to the appropriate party designated by the
owner thereof under this Section 4.4 any and all such right, title and interest
throughout the world in and to such intellectual property and data, free and
clear of all liens and encumbrances.
(f) Notwithstanding anything to the contrary in this Section 4.4, nothing in
this Agreement shall preclude ADSX from using any general information, ideas,
concepts, know-how, techniques, programming routines and subroutines,
methodologies, processes, skills, or expertise (collectively, “Residual
Information”) which ADSX employees or contractors retain in their unaided memory
and derive from the provision of the Transition Services or Additional Services,
and which are no more than skillful variations of general processes known to the
computer data processing and/or information technology industries (and, as such,
are neither proprietary, confidential, nor trade secret information); provided,
however, that ADSX does not breach its other obligations under this Agreement
including, without limitation, the obligations of confidentiality.
(g) ADSX will promptly provide to VeriChip (and shall not withhold for any
reason) copies of Work Product and data owned by VeriChip or to which it has a
perpetual license in accordance with this Section 4.4. Such data shall be
delivered in a mutually agreed to format (but in no event other than a generally
available commercial format if the parties are unable to agree on format).
VeriChip shall be responsible for the incremental actual costs of such
deliveries, to the extent such costs are not already included in the cost for
Transition Services or Additional Services.
(h) Except as set forth in the preceding subsections of this Section 4.4, ADSX
and VeriChip retain all right, title and interest in and to their respective
technology, other intellectual property and data, and no other license or other
right, express or implied, is granted to any other third party or its affiliates
under this Agreement with respect to either party’s or its affiliates’
technology, other intellectual property or data.
5. Miscellaneous.
5.1 Entire Agreement . This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior and contemporaneous agreements and
understandings (including term sheets), both written and oral, between the
parties hereto, or either of them, with respect to the subject matter hereof.
5.2 Certain Audit Rights.
(a) ADSX and VeriChip acknowledge and agree that VeriChip may require ADSX
perform an audit or such other review, with respect to the Transition Services
or Additional
 
7

--------------------------------------------------------------------------------



Services that is sufficient to allow VeriChip to demonstrate compliance with the
requirements set forth in Section 404 of the Sarbanes-Oxley Act of 2002, as
amended (“Section 404”), if required. VeriChip shall provide ADSX with
reasonable advance notice of such Section 404 audit (if required). ADSX and
VeriChip shall then promptly meet to discuss the scope of review required.
VeriChip shall have final decision-making authority regarding the scope of
review (if required), provided that VeriChip and ADSX will cooperate and act
reasonably to minimize disruption to, and effort by, ADSX, as well as to
minimize the costs and expenses of such Section 404 audit; and (ii) the parties
shall cooperate to consolidate, to the extent applicable, Section 404 audits
whenever reasonably practicable.
(b) VeriChip shall bear all out-of-pocket costs and expenses associated with
such Section 404 audit. If the Section 404 audit reveals non-compliance with any
applicable law, rule, regulation or requirement of the Section 404 audit, ADSX
shall promptly remedy such non-compliance. ADSX and VeriChip shall bear all
out-of-pocket costs and expenses associated with such remediation equally.
(c) This Section 5.2 shall survive the expiration or termination of this
Agreement for purposes of allowing VeriChip to comply with its obligations under
Section 404 with respect to the year in which this Agreement expires or is
terminated.
5.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida. NO ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT OR MAINTAINED CONCERNING MATTERS COVERED BY THIS AGREEMENT EXCEPT
IN A COURT OF THE STATE OF FLORIDA OR COURTS OF THE UNITED STATES OF AMERICA
SITTING IN THE COUNTY OF PALM BEACH, STATE OF FLORIDA. EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO,
AND HEREBY CONSENTS AND SUBMITS TO, THE JURISDICTION OF THE COURTS OF THE STATE
OF FLORIDA AND OF THE FEDERAL COURTS SITTING IN THE COUNTY OF PALM BEACH, STATE
OF FLORIDA.
5.4 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by each of ADSX and VeriChip.
5.5 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned by ADSX or VeriChip (whether
by operation of law or otherwise) without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by ADSX and VeriChip and their
respective successors and permitted assigns.
5.6 No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any person (other than VeriChip, its
subsidiaries, ADSX and their respective successors or permitted assigns) any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement and no person (other than as so specified) shall be
deemed a third party beneficiary under or by reason of this Agreement.
 
 
8

--------------------------------------------------------------------------------



5.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one agreement binding on ADSX and VeriChip, notwithstanding that not
all parties are signatories to the same counterpart.
5.8 Confidentiality. ADSX and VeriChip shall preserve in strict confidence any
confidential information obtained from the other party and identified as such by
such other party, and shall refrain from: (i) disclosing any such information
without the prior written consent of the other party, except as otherwise
required by law, including without limitation, the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, the Internal Revenue Code of 1986, as amended, and the Canadian
Income Tax Act, or (ii) using such information other than in the performance of
Transition Services and Additional Services under this Agreement, unless such
information (a) is in the public domain through no fault of such party, (b) is
or hereafter becomes known to the public through no fault of the receiving party
or (c) is provided to the receiving party by a third party having no
confidential obligation to the other party to this Agreement with regard to such
information.
5.9 Independent Contractor. The relationship of the parties to each other under
this Agreement shall be that of independent contractor.
5.10 Personnel. Both parties hereto agree that they shall take appropriate
action by instruction of or agreement with their respective personnel to ensure
that all personnel performing or otherwise involved with Transition Services and
Additional Services under this Agreement shall be bound by and comply with all
of the terms and conditions of this Agreement, including, but not limited to,
the terms and conditions of Section 5.7 hereof.
5.11. Negotiation and Mediation. Any disputes arising under this Agreement shall
be resolved by negotiation between the Chief Financial Officers ADSX and
VeriChip. In the event that they cannot agree, then the Chief Executive Officers
shall negotiate in good faith to resolve the dispute. In the event of any such
dispute, VeriChip shall continue to pay for the Transition Services and
Additional Services in accordance with this Agreement, and the Service Provider
shall continue to provide the Transition Services and Additional Services in
accordance with the terms and conditions of this Agreement, pending resolution
of such dispute. The obligations of the parties pursuant to this Section 5.11
shall survive any termination of this Agreement
5.12 Notices. All notices, requests, consents and other communications hereunder
must be in writing and will be deemed to have been duly given: (i) when received
if personally delivered or sent by facsimile, (ii) one business day after being
sent by nationally recognized overnight delivery service, or (iii) five business
days after being sent by nationally registered or certified mail, return receipt
requested, postage prepaid, and in each case addressed as follows (any party by
written notice to the other party in the manner prescribed by this Section 5.10
may change the address or the persons to whom notices thereof shall be
directed):
 
 
9

--------------------------------------------------------------------------------




To ADSX at:   Applied Digital Solutions, Inc.   1690 South Congress Avenue,
Suite 200   Delray Beach, Florida 33445   Attention: Michael E. Krawitz, Esq.  
Fax Number: 561-805-8001 with a copy to:   Holland & Knight LLP   701 Brickell
Avenue   Suite 3000   Miami, Florida 33131   Attention: Harvey A. Goldman, Esq.
  Fax Number: 305-789-7799 To VeriChip at:   VeriChip Corporation   1690 South
Congress Avenue, Suite 200   Delray Beach, Florida 33445   Attention: William
Caragol   Fax Number: 561-805-8001 with a copy to:   Steptoe & Johnson LLP  
1330 Connecticut Avenue, N.W.   Washington, D.C. 20036   Attention: Donald H.
Meiers, Esq.   Fax Number: 202-261-0575

 
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly caused the execution of this
Agreement by their duly authorized representative or officer, as of the day and
year first above written.
 

APPLIED DIGITAL SOLUTIONS, INC. By:  
/s/ Evan McKeown
Name:   Evan McKeown Title:   Chief Financial Officer VERICHIP CORPORATION By:  
/s/ William Caragol
Name:   William Caragol Title:   Chief Financial Officer

 
 
11

--------------------------------------------------------------------------------



Schedule 1-A
Transition Services
 

1. Payroll services (including payment for a portion of ADSX payroll
administrator’s salary and benefits – estimated 50% of Payroll Administrator’s
total time related to VeriChip matters)

 

2. Legal services (including payment for a portion of a general counsel’s salary
and benefits and a portion of a paralegal’s salary and benefits - estimated at
10% of general counsel’s total time and 30% of paralegal’s total time related to
VeriChip matters)

 

3. Finance services (including payment for a portion of ADSX Finance Staff
salary and benefits (based on 6 staff members)—estimated 20% of finance staff’s
total time related to VeriChip matters)

 

4. Accounting Services (including payment for a portion of ADSX accounting fees
– estimated 15% of total ADSX accounting fees related to VeriChip matters)

 

5. IT Services - frame relay

 

6. Banking oversight and controls

 

7. Cash management system

 

8. Insurance oversight

 

9. Administration of stock option plans and warrants

 

10. Compliance services for Section 404 of Sarbanes-Oxley Act of 2002

 

11. Press releases and investor relations

 

12. Tax matters

 

13. Offering services including, without limitation, Form S-1 Registration

 

14. Leasing of office space

 


--------------------------------------------------------------------------------

Schedule 1-B
Transition Expenses
 

1. IT expenses

 

2. Telephone expenses

 

3. Office supply and building and office expense

 

4. Postage, freight and delivery expenses

 

5. Rent expense

 

6. Insurance policy expense (excluding products liability)

 

7. Tax return preparation

 

8. Federal and state securities laws registration and reporting expenses



--------------------------------------------------------------------------------

Schedule 1-C
Estimated Monthly Costs Allocated to VeriChip
 

1.    Payroll    $  6,500   2.    Legal    $  3,465   3.    Finance    $11,982  
4.    Accounting    $  9,250   5.    IT    $  5,426   6.    Telephone (included
in IT)    $     —     7.    Office supply and building and office expense   
$  2,360   8.    Postal, freight and delivery    $     142   9.    Rent expense
   $  9,850   10.    Banking oversight and controls    (Included in Finance cost
) 11.    Cash management system    As charged   12.    Insurance policies
(excluding products liability)    $16,808   13.    Insurance oversight (included
with insurance policies)    $     —     14.    Administration of stock option
plans and warrants    (Included in Payroll cost ) 15.    Compliance Services for
Section 404    (Included in Finance cost ) 16.    Press Releases and Investor
Relations    $  6,000             Estimated Monthly Charges:    $71,783  